DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 1-5, 10-11 and 15 are rejected under 35 U.S.C. 103.
Claims 6-9 and 12-14 are objected to.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument found in last two paragraphs of page 2 which argues that Mumelter does not teach a rate of change of State of Health value because dSOHref is the relative deviation of the actual state of charge (SOHact) at the current time to the target aging state of health (SOHtarget). 
It is not persuasive because the target aging state of health (SOHtarget) is determined based on a rate of change of State of Health the slope of line 1 as shown in figure 1 of Mumelter. 
Applicant did not argue that SOH at BOL = 100% as shown in figure 1 of Mumelter is not a first State of Health value; 
Applicant did not argue that SOH at EOL = 0% as shown in figure 1 of Mumelter is not a second State of Health value; and 
Applicant did not argue that the slop of line 1 as shown in figure 1 of Mumelter is not a rate of change of State of Charge value.
The target ageing state of health is determined based on a linear function having the slop of line 1 as shown in figure 1 and described in paragraphs [0029]-[0030] of Mumelter, wherein the slop of line 1 is determined based on SOH at BOL = 100% and SOH at EOL = 0%.
Therefore, Mumelter teaches the rate of change of State of Health value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (US 2014/0302355), and further in view of Mumelter et al. (US 2012/0176096).
Regarding claims 1 and 10, Boehm teaches an electronic device configured for managing the life time of a battery in a vehicle (e.g. figure 2, paragraphs [0001]-[0002] and [0038], battery management system 12), the electronic device comprising: 
a memory (e.g. figure 2, paragraph [0038], memory 20), 
a processing circuitry (e.g. figure 2, paragraphs [0038]-[0039], mean 16 has a processing circuitry so the SOC and SOH values are processed to obtain power value P), configured to cause the electronic device to: 
obtain a State of Health value of the battery at a first time (e.g. figure 2, paragraph [0038], SOH), 
obtain a State of Charge value of the battery at a second time (e.g. figure 2, paragraph [0038], SOC), 
determine a power value by calculating a function that is dependent on the State of Health and State of Charge of the battery (e.g. figure 2, paragraph [0038], determine power P based on SOC and SOH), and 
adjust the power limit of the battery to the determined power value for managing the life time of the battery (e.g. paragraphs [0039], power P is modified).

    PNG
    media_image1.png
    391
    600
    media_image1.png
    Greyscale

However, Boehm is silent with regard to obtain a first State of Health value of the battery at a first time, 
obtain a second State of Health value of the battery at a second time, 
determine a rate of change of State of Health value of the battery based on the first State of Health value of the battery at the first time and the second State of Health value of the battery at the second time.
Mumelter teaches teaches obtain a first State of Health value of the battery at a first time (e.g. figures 1-3, paragraph [0030], SoHakt or SoH at BOL = 100%), 
obtain a second State of Health value of the battery at a second time (e.g. figures 1-3, paragraph [0030], SoHsoll or SoH at EoL = 0%), 
determine a rate of change of State of Health value of the battery based on the first State of Health value of the battery at the first time and the second State of Health value of the battery at the second time (e.g. figures 1-3, paragraph [0030], dSohrel or slope of line 1).

    PNG
    media_image2.png
    456
    791
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boehm by applying the teaching of Mumelter to explicitly have obtain a first State of Health value of the battery at a first time, obtain a second State of Health value of the battery at a second time, determine a rate of change of State of Health value of the battery based on the first State of Health value of the battery at the first time and the second State of Health value of the battery at the second time, determine a power value by calculating a function that is dependent on the rate of change of State of Health of the battery, for the purpose of obtaining more accurate power estimation and/or estimating a best possible target service life (e.g. Mumelter, paragraph [0007]).
Regarding claims 2 and 11, combination of Boehm and Mumelter teaches wherein the first State of Health value and the second State of Health value are obtained by measuring a value corresponding to at least one of the battery capacity or the battery internal impedance (e.g. Boehm, figure 2, paragraph [0051], SOH values are obtained at different time periods by measuring battery capacity). 
Regarding claim 3, combination of Boehm and Mumelter teaches wherein determining the power value, the function is further dependent on at least one of: the State of Charge; the Temperature; or the State of Health (e.g. Boehm, figure 2, SOC, Tbatt). 
Regarding claim 4, combination of Boehm and Mumelter teaches further comprising: obtaining a temperature of the battery (e.g. Boehm, figure 2, Tbatt).
 Regarding claim 5, combination of Boehm and Mumelter teaches further comprising: obtaining a State of Charge of the battery (e.g. Boehm, figure 2, SOC). 
Regarding claim 15, combination of Boehm and Mumelter teaches wherein the processing circuitry is further configured to detect input from a driver of the vehicle accepting a prolonging of the lifetime of the battery (e.g. Mumelter, paragraphs [0030], intentionally accepted a charging limit to ensure target service life, and it is obvious to allow a driver of the hybride vehicles as described in paragraph [0003] to intentionally accepted a prolonging of the target service life of the battery, for purpose of letting the driver to make decision on having the battery to run at a longer time period).
Allowable Subject Matter
Claims 6-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858